Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-6, 9 and 10 are pending in a Supplemental Amendment dated 08/18/2022.
Applicants’ amendments/arguments filed on 07/06/2022 are acknowledged. The Examiner contacted applicant’s representative Chen Le on 08/17/2022 to discuss a possible allowability. During the discussions, the Examiner suggested amending claims 4 and 5 while cancelling claims 1-3 and 11 wherein the filed Supplemental Amendment of 08/16/2022 reflects those amendments. The relevant Interview Summary is attached herewith. 
As a result, claims 4-6, 9 and 10 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response filed 07/06/2022 and Applicant’s Supplemental Amendment filed 08/18/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. By way of Applicants’ Response and Examiner’s proposed amendment, the claim objection, the 112b rejection and the 103 rejection have been withdrawn. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied art including Kim (US2016/0287029A1) in view of Yonghuang (CN103418020A) and further in view of Falin (CN107778543A) does not teach a claimed method for preparing a scrub sponge comprising steps of obtaining a first mixture, filing the first mixture into a mold to form a preform, forming a parison by cooking and freezing the preform, unfreezing, dehydrating and drying the parison to obtain the scrub sponge, wherein the first mixture is made of konjac powder in an amount of 3-15%, water in an amount of 85% to 97%, alkalizer in an amount of 0.3 to 3%, porogen in an amount of 0.5 to 4%, scrub granule in an amount of 20 to 45% relative to the konjac powder. Kim’s method fails to teach the claimed steps and using the claimed first mixture elements and amounts thereof. There is no motivation to select each of the claimed ingredients from the applied references and to combine them in order to achieve the claimed method.  Accordingly, it would be hindsight to derive the instantly claimed subject matter from the combined references. The claimed formulation is structurally distinct over the applied art alone or in combination. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 6, 9-14, 16 and 19-20 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613